DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejection
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5, 8–12, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0260187 (published 13 September 2018) (“Yasuda”); US Patent Application Publication 2016/0018655 (published 21 January 2016) (“Imoto”); US Patent Application Publication 2015/0181356 (published 25 June 2015) (“Krystek) and US Patent Application Publication 2012/0213393 (published 23 August 2012) (“Foo”).
Claims 6, 7, 13, 14 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yasuda; Imoto; Krystek; Foo; US Patent Application Publication 2019/0026936 (filed 20 July 2017) (“Sheshagiri”) and US Patent Application Publication 2019/0287513 (filed 156 March 2018) (“Alameh”).
Claim 1 is drawn to “a method of intelligent information capturing by a sound device having a microphone, a speaker, a memory, and a processor operatively coupled to one another, the memory containing records of sound models each corresponding to a known sound and having a sound signature.” The basic acts of the method include capturing ambient sound, determining whether a profile of the ambient sound matches one of the signatures of the sound models and audibly notifying a user while also suppressing the ambient sound.
The Yasuda reference describes the use of head-mounted displays (HMD) 100 for immersing a user into the viewing and listening of content through a display 50 and a pair of headphones 30. Yasuda at Abs., ¶¶ 2, 3, 5–10, 46–68, FIGs.1, 2. Yasuda explains that the use of an HMD limits the Id. To overcome these limitations the Yasuda reference describes configuring an information processing device 110 to detect external communication attempts and to notify the user visually and audibly. Id. at ¶¶ 69, 70, 76, 77, 87–90, FIG.3. The following table illustrates the correspondence between the claimed method and the Yasuda reference in more detail.
Claim 1
The Yasuda Reference
“1. A method of intelligent information capturing by a sound device having a microphone, a speaker, a memory, and a processor operatively coupled to one another, the memory containing records of sound models each corresponding to a known sound and having a sound signature, wherein the method comprising:
The Yasuda reference describes a HMD 100 that includes a headphone device 30 HMD 50 and information processing device 110 corresponding to the claimed sound device. Headphone device 30 includes a sound collecting unit 32, which includes at least two microphones. Id. at ¶ 65, FIG.2. Headphone device includes a sound output unit 34, or speaker. Id. at ¶ 63, FIG.2. Information processing device 110 includes a storage unit 114 and an integrated control unit 120 corresponding respectively to the claimed memory and processor. Id. at ¶ 59, FIG.2.
The Yasuda reference describes detecting utterances of a person talking to a user of HMD 100. Id. at ¶¶ 73, 74. Yasuda describes monitoring sound levels or a change in tone. These detection techniques do not necessarily rely on storing in storage unit 114 sound models of 

Yasuda’s HMD 100 similarly captures ambient sound using the microphone array of sound collecting unit 32. Yasuda at ¶¶ 63–68, 70–75, FIGs.2, 3, 4. More particularly, Yasuda steers a beam towards the direction of another person that appears to be looking at the user of HMD 100. Id. The sounds will comprise multiple frequency ranges including background noise and target sounds, such as speech from a person trying to converse with the user of HMD 100. See id.
“suppressing, with the sound device, the background noise in the captured ambient sound of the first frequency range while allowing the target sound at the second frequency range to pass through the sound device; and
Yasuda describes a control unit 36 within headphone device 30 that continuously applies noise cancellation to block out ambient sound. Id. at ¶¶ 87–90, FIG.2.
The Yasuda reference does not describe allowing target sound at a second frequency range to pass through while suppressing background in a first frequency range. Yasuda’s goal is a complete cancellation of noise to improve user immersion.
“while suppressing the background noise at the sound device,
“converting the captured ambient sound into a digital sound signal;
As Yasuda’s headphone device 30 uses control unit 36 to cancel noise in collected ambient sound, headphone device 30 also transmits the raw ambient sound from unit 32 to HMD device 100 through communication unit 38. Id. at ¶¶ 64, 66 (“[C]ommunication unit 38 
Yasuda’s HMD 100 is plainly a digital system that uses software-executing computing devices, like control units 36 and 120, to digitally process the captured sound. See id. at ¶ 69, FIG.3. Accordingly, headphone device 30 will convert collected ambient sound into a digital sound signal prior to processing in control unit 36 and communication with HMD device 100.
converted digital signal of the captured sound having both the background noise and the target sound to determine, with the processor, whether at least a part of the digital sound signal of the captured sound has a signal profile that matches the sound signature of one of the sound models stored in the memory, the signal profile including one or more of a range of frequency, a pattern of frequency, a range of frequency distribution, or a pattern of frequency distribution of the digital sound signal; and
Additionally, as control unit 36 cancels noise, the information processing unit 110 in HMD 100 implements a detecting unit 122 that analyzes the collected sounds from unit 32 and detects the utterances of a person attempting to communicate with the HMD’s user. Yasuda at ¶¶ 69–75. Yasuda detects utterances by detecting changes in sound level or tone in the sound signal captured by the microphone array in sound collecting unit 32. Id. 
As already noted, this differs from the claimed method that expressly compares and matches captured sound signals to sound signatures of sound models stored in memory.
“in response to determining that at least a part of the digital sound signal of the captured sound has a sound profile that matches the 
“outputting, via the speaker of the sound device, an audio message to the user identifying the known sound corresponding to the one of the sound models while suppressing the background noise at the first frequency range in the captured ambient sound from the environment.”
Id. at ¶¶ 87–90. The notification can take many forms. Id. at ¶¶ 87–109, FIGs.6–10. One example is to time-shift the speech of the person trying to communicate with the HMD’s user, which identifies the sound recognized by the detecting unit 122. Id. at ¶¶ 87–90. In the time-shift example, noise cancellation is continuously applied to continue blocking out ambient sound. Id.

Table 1
As shown in Table 1, above, Yasuda’s HMD 100 carries out a method that is very similar to the one claimed. There are two differences. The first difference concerns the type of detection used. Yasuda looks for a voice by tracking level or tonal changes in ambient sound originating in the direction of a person looking at the HMD’s user. The claimed method matches the signal profile (i.e., a range of frequency, a pattern of frequency, a range of frequency distribution, or a pattern of frequency distribution of the digital sound signal) of a captured sound to sound signatures of sound models stored in memory. The second difference is that Yasuda apparently performs noise cancellation over the entire frequency spectrum to block out ambient sound. Yasuda does not allow a target sound in a second frequency range to pass through. Both of these differences would have been obvious to one of ordinary skill in the art at the time of the invention.
Id. at ¶¶ 79–86. That goal creates the necessity to include means for discerning among multiple types of sounds.
The Krystek reference is also drawn to sound detection and describes the use of sound models and frequency comparisons to discern between different types of sounds. Krystek at Abs., ¶¶ 31–55, FIGs.3–5. More particularly, Krystek describes sampling, extracting and storing sound sample characteristics of many different types of sounds, such as general sounds and voices, in a database. See Krystek at ¶¶ 39, 43, 51, 53. 62, 68. Krystek further describes comparing the current sound sample’s characteristics—for example, the frequencies involved and repetitiveness in the signal—against the stored sound samples’ characteristics. Id. A sound signal detection exists where the comparison shows that the compared characteristics are sufficiently similar, meaning they are within a threshold distance of each other. Id.

The Yasuda reference describes a HMD embodiment for use in watching or interacting with multimedia content and for selectively notifying the user about sounds in the environment. Yasuda at Abs., ¶¶ 2, 3, 5–10, 46–70, 76, 77, 87–90, FIGs.1–3. Because Yasuda’s HMD is designed to isolate a user from the environment, Yasuda does not describe any provision for selectively filtering ambient noise as required by the claim. The prior art recognizes other fields of use for selective environmental notifications besides Yasuda’s HMD. The Foo reference, for example, describes applying a similar notification technique in a hearing aid embodiment. Foo at ¶¶ 9, 49–52, FIGs.5, 6. More particularly, Foo describes a digital, programmable hearing aid that performs various functions, including background noise reduction. Id. at ¶¶ 5, 56–58. This allows for the suppression of disturbing frequencies associated with ambient noise, but not all frequencies, in order to improve See id. Foo, like Yasuda, also provides a program to recognize sounds in the environment and to convey those sounds as customized alerts to the system’s user. Foo at ¶¶ 9, 49–52, FIGs.5, 6.
Accordingly, it would have been obvious for one of ordinary skill in the art to combine the teachings of Yasuda, Imoto, Krystek and Foo to build a hearing aid embodiment that performs background noise reduction over a limited bandwidth to improve hearing. See Foo at ¶¶ 5, 56–58. It would have also been obvious during such noise cancellation to monitor collected sounds that have not been subjected to noise cancellation (i.e., raw sound from Yasuda’s sound collecting unit 32). See Yasuda at ¶¶ 64, 66. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek and the Foo references makes obvious all limitations of the claim.
Claim 2 depends on claim 1. The claim further recites the following:
the one of the sound models also includes a text message corresponding to the known sound;
the method further includes performing, at the processor, text to speech conversion of the text message to generate the audio message; and
wherein outputting the audio message includes outputting, via the speaker, the generated audio message to the user.
Yasuda’s information processing device 110 implements an internal notification control unit 126 that is intended to be flexible as it is able to perform any combination of described user notifications. Yasuda at ¶ 87. The rejection of claim 1 already discussed the time-shifted reproduction of a Id. at ¶ 108. Yasuda, however, does not describe converting the predetermined text message into a synthesized speech signal and audibly rendering the synthesized speech to the HMD’s user. This differentiates the Yasuda reference from the claim, which converts a text message corresponding to a known sound into speech and outputting the speech as a generated audio message to a user.
The Foo reference, however, shows that it would have been obvious to modify Yasuda’s HMD 100 so that it would include the ability to audibly reproduce sound files corresponding to known sounds. The Foo reference describes providing flexible notifications to a user by allowing a user to remap a notification at will. Foo at Abs., ¶¶ 9, 24–29. Where text messages or certain events associated with a text message occur, the text is rendered audibly through text-to-speech conversion. Id. at ¶¶ 37, 40, 52. For example, when a doorbell or fire alarm sound is detected, Foo describes visually displaying a doorbell or fire alarm text message or audibly reproducing the text. Id. This description, viewed in conjunction with Yasuda’s flexible approach to user notification and description of both audible and text notifications, would have suggested to one of ordinary skill in the art at the time of the invention modifying Yasuda’s HMD 100 to convert predetermined 
Claim 3 depends on claim 1. The claim further recites the following:
the one of the sound models also includes a sound file corresponding to the known sound; and
outputting the audio message includes playing, via the speaker, the sound file to produce the audio message to the user.
Yasuda’s information processing device 110 implements an internal notification control unit 126 that is intended to be flexible as it is able to perform any combination of described user notifications. Yasuda at ¶ 87. The rejection of claim 1 already discussed the time-shifted reproduction of a person’s voice that is trying to communicate with the user of HMD 100. The Yasuda reference also describes presenting a text message transcription of the person’s voice or a predetermined text message corresponding to the voice. Id. at ¶ 108. Yasuda, however, does not describe audibly rendering a sound file corresponding to a known sound represented by a sound model to the HMD’s user. This differentiates the Yasuda reference from the claim.
The Foo reference, however, shows that it would have been obvious to modify Yasuda’s HMD 100 so that it would include the ability to audibly reproduce a remapped alert by playing sound files associated with sound models. The Foo reference describes providing flexible notifications to a user by allowing a user to remap a notification at will. Foo at Abs., ¶¶ 9, 24–29. Id. at ¶¶ 26, 42, 47, 48, 50, 52, FIG.4. For example, when a doorbell or fire alarm sound is detected, Foo describes instead playing a sound file of a bird chirping, a musical tune or a horn sound. Id. This description, viewed in conjunction with Yasuda’s flexible approach to user notification and description of both audible and text notifications, would have suggested to one of ordinary skill in the art at the time of the invention modifying Yasuda’s HMD 100 to include sound files along with sound samples and audibly rendering the sound files to an HMD user. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek and the Foo references makes obvious all limitations of the claim.
Claim 4 depends on claim 1. The claim further recites the following:
the known sound includes one of an approaching vehicle, an emergency siren, or an alarm; and
outputting the audio message includes outputting, via the speaker, an audio warning regarding the approaching vehicle, the emergency siren, or the alarm while at least partially suppressing a sound made by the approaching vehicle, the emergency siren, or the alarm.
The obviousness rejections of claims 1 and 3 show the obviousness of modifying Yasuda’s HMD 100 to detect warning sounds, like a siren, and to notify a HMD user of those sounds by playing sound files that serve as remapped notifications. See Imoto at ¶¶ 79–86; Foo at ¶¶ 26, 42, 47, 48, 50, 52, FIG.4. Additionally, Yasuda contemplates performing these remapped 
Claim 5 depends on claim 1. The claim further recites the following:
in response to determining that the digital sound signal has a signal profile that matches the sound signature of one of the sound models, determining, at the processor, whether the known sound corresponding to the one of the sound models is human speech; and
in response to determining that the known sound is human speech, performing speech to text conversion of the digital sound signal to derive a text string.
The obviousness rejection of claim 1 shows that it would have been obvious to modify Yasuda’s HMD 100 to detect different types of sounds, such as voices and sirens. The Yasuda reference also contemplates converting detected speech into text. Yasuda at ¶¶ 75, 77, 108. This requires modifying Yasuda to determine if a recognized sound is a speech sound prior to speech-to-text conversion and then executing the conversion. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek and the Foo references makes obvious all limitations of the claim.
Claim 6 depends on claim 1. The claim further recites the following:
in response to determining that the digital sound signal has a signal profile that matches the sound signature of one of the sound models, determining, at the processor, whether the known sound corresponding to the one of the sound models is human speech; and

determining whether the text string represents a command to the sound device; and
in response to determining that the text string represents a command to the sound device, executing the command with the processor.
The obviousness rejection of claim 1 shows that the Yasuda reference describes configuring an HMD 100 to perform sound detection and to notify the HMD’s user of the detected sounds, improving the user’s ability to be reached by another person while watching and listening to content with an HMD. Yasuda at Abs., ¶¶ 2, 3, 5–10, 46–70, 76, 77, 87–90, FIGs.1–3. Yasuda also includes the ability to perform speech-to-text conversion in connection with notifying a user that a person is trying to communicate with the user. Yasuda, however, does not determine whether the text represents a command to the sound device and does not execute the command.
The Sheshagiri reference relates to the Yasuda reference as both describe ways to communicate with a user engaged in the consumption of audiovisual content. The Sheshagiri reference extends Yasuda’s approach by including a virtual assistant that not only notifies the user of external conditions, but provides an interactive speech interface between the system and the system’s user so the user can issue voice commands to the system, requests and queries. Sheshagiri at ¶¶ 21–31, 113. According to Sheshagiri, the virtual assistant improves the user’s ability to access virtual information and to maintain a level of interactivity with the real world. Id. at ¶ 23.

Together, Yasuda, Sheshagiri and Alameh would have suggested to one of ordinary skill in the art at the time of the invention modifying Yasuda to include a virtual assistant like the one described in Sheshagiri that is responsive to a user’s voice commands. The virtual assistant would enhance the user’s ability to communicate virtually and in the real world. One function would include Sheshagiri’s the ability of the virtual assistant to receive and execute voice commands from the user. Sheshagiri at ¶ 113. As explained in Alameh, the virtual assistant would rely on voice models to discern between the user’s voice and the voice of another person, such as Yasuda’s described person that is attempting to talk to the user. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek, the Foo, the Sheshagiri and the Alameh references makes obvious all limitations of the claim.
Claim 7 depends on claim 1. The claim further recites the following:
in response to determining that the digital sound signal has a signal profile that matches the sound signature of one of the sound models, determining, at the processor, whether the known sound 
in response to determining that the known sound is human speech, performing speech to text conversion of the digital sound signal to derive a text string;
determining whether the text string represents a command to a digital assistant; and
in response to determining that the text string represents a command to a digital assistant, transmitting the command to the digital assistant via a computer network.
The obviousness rejection of claim 1 shows that the Yasuda reference describes configuring an HMD 100 to perform sound detection and to notify the HMD’s user of the detected sounds, improving the user’s ability to be reached by another person while watching and listening to content with an HMD. Yasuda at Abs., ¶¶ 2, 3, 5–10, 46–70, 76, 77, 87–90, FIGs.1–3. Yasuda also includes the ability to perform speech-to-text conversion in connection with notifying a user that a person is trying to communicate with the user. Yasuda, however, does not determine whether the text represents a command to a digital assistant and does not transmit the command to the assistant via a computer network.
The Sheshagiri reference relates to the Yasuda reference as both describe ways to communicate with a user engaged in the consumption of audiovisual content. The Sheshagiri reference extends Yasuda’s approach by including a virtual assistant that not only notifies the user of external conditions, but provides an interactive speech interface between the system and the system’s user so the user can issue voice commands to the system, Id. at ¶ 23.
Notably, because Yasuda includes a voice recognition feature, adding a speech responsive voice assistant to Yasuda would necessitate means to discern between a user’s voice and the voice of another. The Alameh reference addresses this problem by using voice models of authorized users to detect when an authorized user is attempting to interact with a voice assistant. Alameh at ¶¶ 87–98, FIG.1.
Together, Yasuda, Sheshagiri and Alameh would have suggested to one of ordinary skill in the art at the time of the invention modifying Yasuda to include a virtual assistant like the one described in Sheshagiri that is responsive to a user’s voice commands. As promised by Sheshagiri, the virtual assistant would enhance the user’s ability to communicate virtually and in the real world. One function would include Sheshagiri’s described ability of the virtual assistant to receive voice commands over a computer network from the user’s device. See Sheshagiri at ¶¶ 49–52. Using Alameh’s voice discerning techniques, the virtual assistant would rely on voice models to discern between the user’s voice and the voice of another person, such as Yasuda’s described person that is attempting to talk to the user. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek, the 
Claim 8 depends on claim 1. The claim further recites the following:
in response to determining that the digital sound signal has a signal profile that matches the sound signature of one of the sound models, determining, at the processor, whether the known sound corresponding to the one of the sound models is human speech;
in response to determining that the known sound is human speech, performing speech to text conversion of the digital sound signal to derive a text string; and
wherein outputting the audio message includes:
determining whether the text string includes one or more keywords pre- identified by the user;
and in response to determining that the text string includes one or more keywords pre-identified by the user, outputting the audio message to the user informing the user that the one or more keywords have been detected.
The obviousness rejection of claim 1 shows that it would have been obvious to modify Yasuda’s HMD 100 to detect different types of sounds, such as voices and sirens. The Yasuda reference also contemplates converting detected speech into text. Yasuda at ¶¶ 75, 77, 108. This requires modifying Yasuda to determine if a recognized sound is a speech sound prior to speech-to-text conversion and then executing the conversion. Yasuda also describes parsing the text to determine if a keyword, like a user’s name, is spoken prior to audibly notifying the user that a person is trying to communicate with the user. Id. at ¶ 75. For the foregoing reasons, the combination of the Yasuda, 
Claim 9 depends on claim 1. The claim further recites the following:
the captured ambient sound has multiple frequency ranges with corresponding amplitude; and
the method further includes:
modifying, the amplitude of one or more of the multiple frequency ranges at the captured ambient sound; and
outputting the captured ambient sound, via the speaker, with the modified amplitude at one or more of the multiple frequency ranges along with the audio message.
The Spec. at ¶ 46 characterizes this claim language as a form of sound suppression, compensation or other suitable operation. Similarly, the obviousness rejection of claim 1 has shown that the Yasuda reference also suppresses ambient sound, for example, by generating and emitting an inverted version of the ambient sound through sound output unit 34 of headphones 30. Yasuda at ¶¶ 66. This inversion modifies the amplitudes of the frequency ranges that make up the ambient sound. For the foregoing reasons, the combination of the Yasuda, the Imoto, the Krystek and the Foo references makes obvious all limitations of the claim.
Claims 10–20 recite slight variations on the limitations recited and discussed in connection with claims 1-–9. The following table illustrates the correspondence between the two sets of claims. Accordingly, the same findings and reasoning that apply to the rejections of claims 1–9 apply equally to claims 10–-20.

1
11
4
12
5
13
6
14
7
15
8
16
9
17
9
18
1
19
6
20
8

Table 2
For the foregoing reasons, the cited prior art makes obvious all limitations of the claims.
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s claim amendments have overcome the written description rejections included in the Non-Final Rejection (30 September 2020). The amendments now accurately correspond to subject matter depicted in Applicant’s FIG.6A. This Office action has been updated to include new obviousness rejections addressing the amended claims.
The amended claims now require analyzing a raw signal that has not been subjected to ANC. This would have been an obvious way to implement Yasuda’s system. Foo describes simultaneously running an ANC process and a notification process. See Foo at ¶¶ 5, 9, 49–52, 56–58, FIGs.5, 6. The notification process is meant to provide environmental awareness. Id. One of See Yasuda at ¶¶ 63–66, FIG.2. Accordingly, one of ordinary skill would have implemented Yasuda’s system so that sound collected by sound collecting unit 32 would be passed by control unit 36 and communication unit 38 directly to integrated control unit 120 for analysis without first subjecting the sound to noise cancellation. For the foregoing reasons, all the rejections of the claims will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

2/26/2021